Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12- 15 and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-15 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, claim 12 recites “the catalytic mixture is arranged as a packed bed in the reactor”,  it is noted that packed bed already a reactor, one of ordinary skill in the art is uncertain how such packed bed in the reactor.  Thus such limitation renders claim indefiniteness.    Claim 12 recites “in the micrometer scale”,  one of ordinary skill in the art is uncertain what the micrometer scale referring to, such as 1-100 micron, or 100-300 micron etc.  Thus such limitation renders claim indefiniteness.   Claim 12’s depending claim 13-15 and 17-21 are rejected for similar seasons. 


Claim 18 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 recites “in the micrometer scale”,  one of ordinary skill in the art is uncertain what the micrometer scale referring to, such as 1-100 micron, or 100-300 micron etc.  Thus such limitation renders claim indefiniteness.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith (GB2210286A)  in view of Seiver (US4541925). 
Griffith teaches ferromagnetic core passing through the conducting catalyst or catalyst support wherein catalyst being heated (to given temperature) for dehydrogenation (claim 1, page 3 lines 1-25, Fig. 4)  via generating an alternating magnetic field to heat up the catalytic mixture to a temperature within the given temperature range  (page 3 lines 1-14).  Griffith also discloses the ferromagnetic core passing through a hole in an annular disk for supporting the catalyst (page 4 lines page 4 lines 29-34, page 5 lines 1-4,  Fig. 2-3 and 5,  page 6 lines 10-15).  Giffith discloses such catalyst mixture having catalyst particles or different diameters being arranged for dehydrogenation of ethylbenzene to styrene in a reactor (page 8 lines 4-15). 
Regarding claim 12 , Griffith does not expressly teach the claimed catalytic mixture comprising catalyst bodies and ferromagnetic bodies, or ferromagnetic support coated with oxide which impregnated with catalyst particles. 
Seiver discloses ferromagnetic material particles can have range of 4000 µm ( i.e. 4mm), generally range from 2 to 1000 µm can be mixed with alumina solution which is impregnated with catalytic material (col. 8 lines 10-27, col. 9 line 67-col. 10 line 2,  col. 14 lines 39-52, examples), wherein the ferromagnetic particles apparently being 
It would have been obvious to coat a macroscopic ferromagnetic material particles (having such dimensions)  with an oxide and such oxide being impregnated with catalytic elements as shown by Seiver to modify the catalyst material of Griffith because by doing so can help obtain higher magnetization at a given applied field and ferromagnetic component for intended use such as dehydrogenation as suggested by Seiver (col.4 lines 28-34, col.7 lines 28-40).   Furthermore, adopting such well-known elements for predictable results, is well within the scope of one ordinary skill in the art (see MPEP 2143 KSR). 
Since Seiver discloses catalyst dispersed onto ferromagnetic particles containing support having size in micrometer range and formed catalyst mixture bodies having dimension in the micrometer range, it would have been obvious for one of ordinary skill in the art to expect that catalyst particles having a size in the micrometer range because catalyst particles as one component in the catalytic mixture whose dimension has to be not greater than the claimed catalytic mixture bodies dimension. 
As for the claimed “is formed by homogenously mixing and treating catalyst particles” ,   such limitation is a product by process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”  (See § 
As for the claimed “arranged for catalyzing dehydrogenation …. in a given temperature range”, “wherein the catalytic mixture is configured to be heated to a temperature within the given temperature of alternating magnetic field”, “wherein   said catalyst particles are arranged to catalyze the dehydrogenation of ethylenebenzene to styrene”, “wherein the catalytic mixture is arranged as a packed bed in the reactor”,  it is noted these limitations only intended use associated with the instantly claimed catalytic mixture, but does not structurally limit the instantly claimed catalytic mixture, therefore, such limitations cannot render the claimed catalytic mixture patentable distinct. 
Regarding claim 13, Griffith already teaches heating the catalyst bodies and ferromagnetic bodies in the reactor for ethylbenzene dehydrogenation at given temperature T (page 2 lines 28-36, page 32 lines 1-25, Fig. 1-5 and claims 1-16), therefore, Gfiffith disclosed ferromagnetic material must have a Curie temperature substantially equals an operating temperature at substantially the upper limit of the give temperature range T for maintaining its ferromagnetic properties for heat induction to catalyst particles for desired dehydrogenation temperature range. 
Regarding claim 14, Griffith does not expressly teach the ferromagnetic core being an iron alloy or magnetite (i.e. Fe3O4). 
Seiver teaches iron, steel, cobalt or alloys of these (e.g. FeAl, FeCrAl, FeSi)  and magnetite  are ferromagnetic materials metals (page 9 lines 5-9, 54-56) and such ferromagnetic material can be included  into an non-ferromagnetic oxide carrier (e.g. 
It would have been obvious for one of ordinary skill in the art to adopt such iron containing alloy or magnetite as shown by Seiver to practice the iron comprising core in ferromagnetic material of Griffith  because adopting such well-known ferromagnetic material can help obtaining desired ferromagnetic material for intended dehydrogenation use as suggested by Seiver (col.7 lines 28-40).   
Regarding claim 15, Griffith further discloses the catalyst particles comprises a carrier (support) coated with iron oxide with additives of chrome oxide and potassium oxide (page 8 lines 4-15). 
Regarding claim 17,  Siever already teaches such limitations as discussed above.  In summary, Siever already teaches ferromagnetic particles and oxide carrier particles can be admixed together, then impregnating with catalyst particles, wherein ferromagnetic particles apparently coated with oxide which impregnated with catalyst particles.  Siever teaches  an identical catalytic mixture having  identical ferromagnetic material coated with oxide which is impregnated with catalyst particles as that of instantly claimed, therefore, same susceptible for induction heating and same being ferromagnetic at temperatures up  to an upper limit of  the given temperature range T of such ferromagnetic support as those of instantly claimed are expected. 
Regarding claim 18, Siever already teaches such limitation as discussed above.  See similar remarks for the claimed product by process limitation of “is formed by…”  as stated in rejections of claim 12. 

Regarding claim 20, Siever already teaches catalyst particles and ferromagnetic material can be mixed together for form a desired catalytic mixture (col. 14 lines 35-51, line 60-col. 15 line 10, col. 15 lines 25-29), wherein a predetermined ratio of catalyst particles and ferromagnetic material apparently expected thereof. 
It would have been obvious for one of ordinary skill in the art to adopt a predetermined ratio of catalyst particles and ferromagnetic material in such catalyst mixture of catalyst bodies and ferromagnetic bodies of Siever via routine experimentation (see MPEP 2144. 05 II) for help obtaining a desired catalyst mixture as suggested by Siever. 
Regarding claim 21, Griffith further discloses annular discs of catalyst material being arranged in flow directions wherein plates with conducting material being inserted at selected intervals particularly towards the exit end of the reactor (page 5 lines 7-15).  . 
Claims 12-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Seiver (US4541925). 
Seiver teaches  a catalytic mixture comprising using iron, steel, cobalt or alloys of these (e.g. FeAl, FeCrAl, FeSi)  and magnetite particles as ferromagnetic material with dimension of about 2 to 1000 µm (page 9 lines 5-9, 54-56, page 9 line 67-page 10 line 2), wherein such ferromagnetic material can be admixed with non-ferromagnetic oxide carrier (e.g. alumina etc.) (col. 4 lines 35-43, col. 8 lines 10-27, examples) to form composite particles as catalyst support.  Siever teaches catalyst particles can be dispersed onto such support particles via cogellation or impregnation (page 8 lines 15-27, col. 14 lines 39-43). Siever further discloses such formed particles having average size up from 1 micron to about 4000 µm ( i.e. 4 mm) (col. 4 lines 45-51).   
Regarding claim 12, Since catalyst dispersed onto ferromagnetic particles containing support having size in micrometer range and formed catalyst mixture bodies having dimension in the micrometer range, it would have been obvious for one of ordinary skill in the art to expect that catalyst particles having a size in the micrometer range because catalyst particles as one component in the catalytic mixture whose dimension has to be not greater  than the claimed catalytic mixture bodies dimension.   

As for the claimed “is formed by homogenously mixing and treating catalyst particles” ,   such limitation is a product by process limitation.  Please refer to previous remarks about such product by process limitation.  In this case, Siever already teaches a same or substantially the same catalytic mixture as that of instantly claimed as discussed above. 
As for the claimed “arranged for catalyzing dehydrogenation …. in a given temperature range”, “wherein the catalytic mixture is configured to be heated to a temperature within the given temperature of alternating magnetic field”, “wherein   said catalyst particles are arranged to catalyze the dehydrogenation of ethylenebenzene to styrene”, “wherein the catalytic mixture is arranged as a packed bed in the reactor”,  it is noted these limitations only intended use associated with the instantly claimed catalytic mixture, but does not structurally limit the instantly claimed catalytic mixture, therefore, such limitations cannot render the claimed catalytic mixture patentable distinct. 
Regarding claim 13-14, Siever already teaches an identical ferromagnetic material as that of instantly claimed, therefore, identical Curie temperature of such ferromagnetic  as that of instantly claimed, i.e., substantially equals to an operating temperature at substantially the upper limit of the given temperature range T of the dehydrogenation reaction, is expected. 

Regarding claim 17, Siever already teaches ferromagnetic particles and oxide carrier particles can be admixed together, then impregnating with catalyst particles, wherein ferromagnetic particles apparently coated with oxide which impregnated with catalyst particles.  Siever teaches  an identical catalytic mixture having  identical ferromagnetic material coated with oxide which is impregnated with catalyst particles as that of instantly claimed, therefore, same susceptible for induction heating and same being ferromagnetic at temperatures up  to an upper limit of  the given temperature range T of such ferromagnetic support as those of instantly claimed are expected. 
Regarding claim 18,  Siever already teaches a same or substantially the same catalytic mixture as that of instantly claimed as discussed above.  As for the claimed “is formed by homogenously mixing and treating catalyst particles” ,   Please see previous remarks about such product by process limitation.  
Regarding claim 19,  Siever already teaches such limitations as discussed above. 
Regarding claim 20,  Siever also discloses certain amount of ferromagnetic material and catalyst particles can be used in such catalytic mixture (col. 14 lines 35-51, line 60-col. 15 line 10, col. 15 lines 25-29), wherein a predetermined ratio of ferromagnetic material and catalyst particles are apparently expected thereof. 


Response to Arguments
Applicant’s arguments filed on 04/12/2021 have been fully  considered but are moot in view of the current rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUN LI/           Primary Examiner, Art Unit 1796